United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2406
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
James Wesley Reddix,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 6, 2009
                                Filed: July 28, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      James Reddix appeals the district court’s1 order denying his motion for a
reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to
the Sentencing Guidelines. We may affirm on any basis supported by the record. See
United States v. Clarke, 564 F.3d 949, 956 (8th Cir. 2009).

      Reddix was found guilty by a jury of distributing and conspiring to distribute
cocaine base (crack), in violation of 21 U.S.C. §§ 841(a)(1) and 846. The Guidelines

      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
calculations--base offense level of 38, 4-level enhancement for role in the offense,
total offense level of 42, and Category VI criminal history--yielded a range of 360
months to life in prison, and the district court sentenced him to 360 months.
Amendment 706 reduces Reddix’s total offense level from 42 to 40, but with a
Category VI criminal history, his sentencing range remains 360 months to life. Thus,
a reduction is not permitted. See 18 U.S.C. § 3582(c)(2) (court may modify term if
“sentencing range” is subsequently lowered by Commission and reduction is
consistent with applicable policy statements issued by Commission); U.S.S.G.
§ 1B1.10(a)(2)(B) (reduction is not authorized if amendment does not lower
defendant’s applicable Guidelines range), (b)(2)(A) (district court may not reduce
defendant’s sentence below minimum of amended Guidelines range); cf. United States
v. Baylor, 556 F.3d 672, 673 (8th Cir. 2009) (per curiam) (because original and post-
amendment ranges were same, district court did not have authority to grant
§ 3582(c)(2) motion); see also United States v. Starks, 551 F.3d 839, 840-42 (8th Cir.
2009) (rejecting argument that United States v. Booker, 543 U.S. 220 (2005), applies
to modification proceedings under § 3582(c)(2)).

       Accordingly, the judgment is affirmed, and counsel is granted leave to
withdraw on the condition that counsel inform Reddix about the procedures for filing
petitions for rehearing and for certiorari.
                        ______________________________




                                          2
                                         -2-